 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



 3                                                                   Feb 26, 2020
                                                                         SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ROBERT JAMES MCDONALD,
                                                   NO: 2:20-CV-68-RMP
 8                              Petitioner,
                                                   ORDER DISMISSING PETITION
 9          v.                                     AND DENYING MOTION TO
                                                   EXPEDITE
10    STATE OF WASHINGTON and
      COUNTY OF CHELAN,
11
                                Respondent.
12

13         Petitioner, a resident of Wenatchee, Washington, submitted a pro se Petition

14   for Writ of Habeas Corpus by a state prisoner pursuant to 28 U.S.C. § 2254 on

15   February 19, 2020. He paid the $5.00 filing fee.

16         Petitioner challenges his Chelan County jury conviction for driving without a

17   license and failing to obey a Law Enforcement Officer, for which he was sentenced

18   to serve ten-days of incarceration. ECF No. 1 at 1. Petitioner seeks to enjoin the

19   requirement that he report to jail to serve that term of incarceration on Friday,

20   February 21, 2020. Id. at 18. He filed a Motion to Expedite Hearing on Writ of

21   Habeas Corpus, which is noted for hearing on February 26, 2020. ECF No. 3.


     ORDER DISMISSING PETITION AND DENYING MOTION TO EXPEDITE -- 1
 1           [T]he essence of habeas corpus is an attack by a person in custody upon the

 2   legality of that custody, and ... the traditional function of the writ is to secure release

 3   from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). It is a

 4   jurisdictional requirement that, at the time a habeas petition is filed, “the habeas

 5   petitioner be ‘in custody’ under the conviction or sentence under attack[.]” Maleng

 6   v. Cook, 490 U.S. 488, 490−91 (1989) (citing 28 U.S.C. §§ 2241(c)(3) & 2254(a);

 7   Carafas v. LaVallee, 391 U.S. 234, 238 (1968)). It is not clear that Mr. McDonald

 8   has satisfied this “in custody” requirement.

 9           If a state prisoner challenges the fact or duration of his confinement or seeks a

10   determination that he is entitled to release or a shortening of his period of

11   confinement, his only federal remedy is a writ of habeas corpus with its requirement

12   of exhaustion of state remedies. See Preiser, 411 U.S. at 487−90. It is implausible

13   that Petitioner could have fully exhausted his state court remedies after he was

14   sentenced on February 4, 2020.

15           In addition, the abstention doctrine set forth in Younger v. Harris, 401 U.S.

16   37 (1971), prevents a federal court in most circumstances from directly interfering

17   with ongoing criminal proceedings in state court. The Younger abstention doctrine

18   applies while a case works its way through the state appellate process, if a prisoner

19   is convicted. New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491

20   U.S. 350, 369 (1989). Petitioner indicates that he has a pending appeal. ECF No. 1

21   at 2.


     ORDER DISMISSING PETITION AND DENYING MOTION TO EXPEDITE -- 2
 1         Therefore, even if Plaintiff had adequately alleged a constitutional violation,

 2   the abstention doctrine would apply while his criminal proceedings are pending. See

 3   Yahoo! Inc. v. La Ligue Contre le Racisme, 433 F.3d 1199, 1224 (9th Cir. 2006);

 4   Smith v. Central Ariz. Water Conservation Dist., 418 F.3d 1028, 1030 (9th Cir.

 5   2005).

 6         It plainly appears from the petition and attached documents that Mr.

 7   McDonald is not entitled to relief in the Federal District Court. Therefore, IT IS

 8   ORDERED that the Petition, ECF No. 1, is DISMISSED without prejudice

 9   pursuant to Rule 4, Rules Governing Section 2254 Cases in the United States

10   District Courts. IT IS FURTHER OREDERED that the pending Motion to

11   Expedite Hearing, ECF No. 4, is DENIED as moot.

12         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

13   enter judgment, provide copies to Petitioner at the last address provided, and close

14   the file. The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from

15   this decision could not be taken in good faith, and there is no basis upon which to

16   issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A

17   certificate of appealability is therefore DENIED.

18         DATED February 26, 2020.

19                                                s/ Rosanna Malouf Peterson
                                                ROSANNA MALOUF PETERSON
20                                                United States District Judge

21


     ORDER DISMISSING PETITION AND DENYING MOTION TO EXPEDITE -- 3
